Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-16-00232-CR

                                Christopher Ray LOPEZ,
                                        Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 388503
                         Honorable Scott Roberts, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 28, 2016.


                                            _____________________________
                                            Patricia O. Alvarez, Justice